Mr. Maison, for the Defendant’s attorney, moved for judgment as in case of non-suit, for not bringing cause to trial, no one appearing to oppose. The notice of motion was for a special term to be held at the court-house in Poughkeepsie, on the first Monday in December. The special term commenced on the first Tuesday.
Barculo, Justice.
The motion cannot be granted. Under the present *360■system, this' motion could he noticed for any day, in or out) of an appointed special term. It might, therefore, have been heard on Monday, if the justice had been at the court-house; and it may be that the Plaintiff was then and there prepared to oppose. I think, under the present ■practice, if a motion is noticed for a day out of an appointed term, it must be brought on on the day specified, and that, where the moving party does not appear on that day, he cannot be entitled to his motion by default on a subsequent day. Motion denied.